Citation Nr: 1017675	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from February 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case was brought before the Board in October 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	The competent evidence of record indicates a left ear 
hearing loss disability existed at the time of the 
Veteran's entry into active military service.

2.	The competent and probative evidence of record 
demonstrates that the Veteran's pre-existing left ear 
hearing loss underwent a permanent increase in severity 
during active service.


CONCLUSION OF LAW

Left ear sensorineural hearing loss was aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 
3.304(b) (2009), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2009).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003). The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

[I]f a preexisting disorder is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring 
a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the 
burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Service treatment records indicate the Veteran suffered a 
profound hearing disability upon service entrance.  In this 
regard, a November 1950 Report of Medical Examination, 
conducted prior to the Veteran's entrance to active service, 
indicates hearing as measured by a whisper voice test was 
2/15.  Further, a September 1951 Clinical Record Brief notes 
a diagnosis of deafness of the left ear secondary to middle 
ear involvement in acute Parotitis, left side, prior to entry 
in service.  Finally, the Board observes the Veteran was 
initially placed on an H3 hearing profile upon entry to 
active service.

In light of the evidence described above, the Board finds 
that the Veteran suffered a left ear hearing loss disability 
upon entering service, which was noted on the service 
entrance examination.  See 38 C.F.R. § 3.385.  As such, the 
presumption of soundness does not apply with respect to left 
ear hearing loss.  See 38 C.F.R. § 3.304(b).  The Board must 
next turn its consideration to whether the Veteran's pre-
existing left ear hearing loss disability was aggravated by 
his military service.  As noted above, the presumption of 
aggravation applies where there is an increase in disability 
during active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); see also Wagner, supra.

The Veteran was again evaluated for impaired hearing on June 
20, 1951.  At this time, a whisper voice test indicated the 
Veteran's hearing in the left ear to be 0/15, and a diagnosis 
of deafness, left ear, of mixed type, was rendered.

In light of the June 20, 1951, hearing evaluation, the Board 
finds that there was an increase in the severity of the 
Veteran's left ear hearing loss.  Specifically, a November 
1950 whisper voice test indicated the Veteran's hearing was 
then 2/15 in the left ear, while a June 1951 whisper voice 
test indicated the Veteran's hearing to be 0/15 in the left 
ear.  As such, the presumption of aggravation applies with 
respect to left ear hearing loss.  See 38 U.S.C.A. § 1153; 
see also Wagner, supra.  As the presumption of aggravation 
applies, it must be shown by clear and unmistakable evidence 
that such aggravation was due to the natural progress of the 
Veteran's hearing loss.  Id; see also VAOPGCPREC 3-03.  

In the instant case, the Board finds there is no clear and 
unmistakable evidence to indicate the aggravation of the 
Veteran's left ear hearing loss was due to the natural 
progress of the condition.  In this regard, the Board notes 
VA opinions addressing aggravation of the Veteran's left ear 
hearing loss were sought in June 2009 and February 2010.  The 
June 2009 VA examiner opined that she could not resolve this 
issue without resorting to mere speculation.  Likewise, the 
October 2010 VA examiner noted that, while it is less likely 
than not the Veteran's left ear hearing loss was not 
aggravated by the circumstances of his active service from 
June 20, 1951, to July 8, 1952, the issue of aggravation for 
the periods February 19, 1951, to June 20, 1951, and July 8, 
1952, to February 12, 1953, cannot be resolved without 
resorting to speculation.  

As such, the Board observes there remains no finding 
regarding whether any aggravation of the Veteran's left ear 
hearing loss was clearly and unmistakably due to the natural 
progress of the Veteran's pre-existing condition, 
particularly for the period between the Veteran's entrance to 
active service and the June 20, 1951, evaluation.  Two VA 
examiners were unable to opine on the issue of aggravation 
without resorting to speculation.

Accordingly, the Board concludes that there is no clear and 
unmistakable evidence of record to indicate the increase in 
severity of the Veteran's left ear hearing loss was not due 
to active service.  As such, the Board finds that service 
connection for aggravation of left ear hearing loss is 
warranted.  See 38 U.S.C.A. § 1153; Wagner, supra.









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for aggravation of left ear hearing loss 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


